Hondo Minerals Corporation EXHIBIT 7.1 K W C O, P C Certified Public Accountants 1931 East 37thStreet, Suite 7 2626 Royal Circle Odessa, Texas79762 Kingwood, Texas77339 (432) 363-0067 (281) 359-7224 Fax (432) 363-0376 Fax (281) 359-7112 August 6, 2013 U.S. Securities and Exchange Commission Office of the Chief Accountant treet NE Washington, DC 20549 Re: Hondo Minerals Corporation File No.: 000-54326 Ladies and Gentlemen: We have read the statements under item 4.02 in the Current Report on Form 8-K dated August 6, 2013, of Hondo Minerals Corporation (the “Company”), filed with the Securities and Exchange Commission on August 6, 2013 and we agree with such statements therein as they relate to our firm. We have no basis to, and therefore, do not agree or disagree with the other statements made by the Company in the Form 8-K. Yours very truly, /s/ KWCO, PC KWCO, PC
